Citation Nr: 1756251	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable evaluation for erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to November 05, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1962 to May 1964.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously remanded by the Board in July 2013 and May 2016.  It has been returned to the Board for further appellate review.

As previously noted in the May 2016 Board remand, in an April 2014 rating decision, the RO granted entitlement to TDIU effective November 5, 2013.  In the July 2013 Board remand, it was determined that pursuant to Rice v. Shinseki, 22 Vet App 447 451 (2009), the matter of entitlement to a TDIU was a component of the claim for an increased disability rating for a lumbar spine disability, which the Board addressed in the May 2016 decision.  The Board notes that the Veteran had argued that he had been unemployable due to his back since the appeal.  The Veteran filed a claim for an increased disability rating in August 2008.  Therefore, while TDIU has been granted effective November 5, 2013, there remains the issue of entitlement to a TDIU prior to November 5, 2013.


FINDING OF FACT

In August 2017, which was prior to the promulgation of a decision in the appeal, the Veteran indicated that he elected to withdrawal all appeals currently pending before the Board. 






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a separate compensable evaluation for erectile dysfunction have been met. 38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.§ 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Initially, in a February 2016 correspondence, the Veteran indicated that he received the Board letter, which indicated receipt of his appeal and in response, the Veteran indicated he wished to terminate all appeals.   In an April 2016 telephone communication, the Veteran indicated that he declined the scheduled examination, because he assumed his appeal was closed based on his February 2016 withdrawal of the appeal.  The Veteran indicated he was unsure how to proceed and would contact his representative.  April 2017 and July 2017 correspondence with regard to the Veteran's scheduled examination indicates the Veteran canceled the examination, as he wanted to cancel all appeals.  In an August 2017 written correspondence, the Veteran indicated that he saw that he had an open appeal on the eBenefits site and he stated that he wished to "terminate (cancel) all appeals," currently before the Board as of August 1, 2017.  

Although the Veteran's representative submitted an informal hearing presentation (IHP) in November 2017, given the Veteran's statements prior to the submission, and his clear and consistent indication that he elected to withdrawal his appeal in his  various statements, the Board finds the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of a separate compensable evaluation for erectile dysfunction is dismissed.

The appeal as to the issue of entitlement to a TDIU prior to November 05, 2013, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


